DAWKINS, District Judge.
Complainant brought this suit .to rescind her subscription! to the stock of defendant corporation, made-on the 8th and 13th of March, 1922, for $1,500- and $7,500, respectively, upon the ground of fraud and misrepresentation. The fraud alleged consisted in representations made to her by the defendant’s stock sales agent that it was a banking and mortgage company, backed by the United States government, and its-stock was guaranteed to pay 20 per cent, dividends, that only $1,500 of the stock could be-sold to any one person, and that this particular stock was on the market because, and only because, some Georgia people, who had previously held it, had become financially embarrassed and forced to sell. The answer was-in substance a general denial. The court below found that practically all of the allegations of fraud and misrepresentation were sustained by the proof and annulled the entire transaction. We have weighed carefully the evidence in the case, and, without finding it necessary to review the same in detail here, are convinced that the conclusions of the trial court, as set forth in its elaborate opinion, are fully sustained both by the facts and the law therein cited. For the reasons assigned, the judgment appealed from is affirmed.